          Case 2:20-cv-00644-DAD-BAM Document 42 Filed 09/30/20 Page 1 of 2


 1

 2

 3

 4                                UNITED STATES DISTRICT COURT

 5                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7   LUZ LICEA,                                          Case No. 2:20-cv-00644-DAD-BAM

 8                   Plaintiff,                          ORDER REGARDING TELEPHONIC
                                                         INFORMAL DISCOVERY DISPUTE
 9           v.                                          CONFERENCE

10   C R BARD INCORPORATED, et al.,

11                   Defendants.

12

13         On September 29, 2020, the Court held an informal discovery dispute conference off the
14 record to address production of medical and other nonparty authorizations and a signed

15 Plaintiff’s Fact Sheet. Counsel Kristi Wood appeared by telephone on behalf of Plaintiff Liz

16 Lucea (“Plaintiff”). Counsel Matthew Lerner appeared by telephone on behalf of Defendants C

17 R Bard Incorporated and Bard Peripheral Vascular Incorporated (“Defendants”). The parties

18 submitted joint informal briefing regarding the issue prior to the conference and stipulated to an

19 informal ruling by the Court.
20         According to the joint informal briefing, Plaintiff agreed to produce signed medical,
21 insurance, and other authorizations with her initial disclosures pursuant to Federal Rule of Civil

22 Procedure 26(a)(1). (Doc. No. 40 at 1; Doc. No. 24 at 5, 11, Ex. 5.) The Scheduling Order in

23 this case required Plaintiff to produce initial disclosures by August 5, 2020, and to produce a

24 Plaintiff Fact Sheet by August 21, 2020. (Doc. No. 27.) Defendants state that they have not yet

25 received the signed authorizations. (Doc. No. 40 at 1.) At the conference, Defendants’ counsel

26 further informed the Court that they have received a Plaintiff Fact Sheet but it was unsigned.
27 Plaintiff represents that the failure to return the authorizations was due to Plaintiff’s illness and

28


                                                     1
         Case 2:20-cv-00644-DAD-BAM Document 42 Filed 09/30/20 Page 2 of 2


 1 was unintentional. (Doc. No. 40 at 2.) Plaintiff does not object to production of the

 2 authorizations or a signed Plaintiff Fact Sheet.

 3        Accordingly, IT IS HEREBY ORDERED that, on or before October 13, 2020, Plaintiff

 4 shall produce a signed Plaintiff Fact Sheet as well as signed medical, insurance, and other

 5 authorizations referenced in Case Management Order No. 12 from the In Re: Bard IVC Filters

 6 Products Liability Litigation, MDL 2641 (see Doc. No. 24 at Ex. 5) as agreed upon by the

 7 Parties.

 8        Failure to comply with this order may result in the imposition of sanctions.

 9
     IT IS SO ORDERED.
10

11     Dated:    September 29, 2020                           /s/ Barbara   A. McAuliffe         _
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
